STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

ANTHONY MISITA AND GLENN AND NO. 2022 CW 0625
LINDA TORRES

VERSUS

JOHN MAMOULIDES, LAKELOTS,
INC., INTREPID, INC., ONE

CONSORT INTERNATIONAL, LLC, SEPTEMBER 12, 2022
LAKE RAMSEY DEVELOPMENT, AND

ST. TAMMANY PARISH

 

In Re: Anthony Misita and Glenn and Linda Torres, applying
for supervisory writs, 22nd Judicial District Court,
Parish of St. Tammany, No. 201314638.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT NOT CONSIDERED. This court cannot ascertain the
timeliness of the instant writ application because relators,
Anthony Misita and Glenn and Linda Torres, did not include a
copy of the notice of the trial court’s January 10, 2022 order.
Further, this writ application fails to comply with Uniform
Rules of Louisiana Courts of Appeal, Rule 4-5(C) (8). Relators,
Anthony Misita and Glenn and Linda Torres, failed to include a
copy of the pleadings upon which the ruling was founded.

Supplementation of this writ application and/or an
application for rehearing will not be considered. Uniform Rules
of Louisiana Courts of Appeal, Rules 2-18.7 & 4-9.

In the event relators seek to file a new application with
this court, it must contain all pertinent documentation, the
missing items noted above, and must comply with Uniform Rules of
Louisiana Courts of Appeal, Rule 2-12.2. Any new application
must be filed on or before September 27, 2022, and must contain
a copy of this ruling.

JEW

WIL

COURT OF APPEAL, FIRST CIRCUIT

A ow)

DEPUTY CLERK OF COURT
FOR THE COURT